

117 S1573 IS: Andrew Kearse Accountability for Denial of Medical Care Act of 2021
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1573IN THE SENATE OF THE UNITED STATESMay 11, 2021Ms. Warren (for herself, Mr. Markey, Mr. Blumenthal, Mr. Sanders, Mrs. Gillibrand, Ms. Hirono, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require Federal law enforcement and prison officials to obtain or provide immediate medical attention to individuals in custody who display medical distress.1.Short titleThis Act may be cited as the Andrew Kearse Accountability for Denial of Medical Care Act of 2021.2.Medical attention for individuals in Federal custody displaying medical distress(a)In generalChapter 13 of title 18, United States Code, is amended by adding at the end the following:250.Medical attention for individuals in Federal custody displaying medical distress(a)DefinitionsIn this section—(1)the term appropriate Inspector General, with respect to a covered official, means—(A)the Inspector General of the Federal agency that employs the covered official; or(B)in the case of a covered official employed by a Federal agency that does not have an Inspector General, the Inspector General of the Department of Justice;(2)the term covered official means—(A)a Federal law enforcement officer (as defined in section 115);(B)an officer or employee of the Bureau of Prisons; or(C)an officer or employee of the United States Marshals Service; and(3)the term medical distress includes breathing difficulties.(b)Requirement(1)OffenseIt shall be unlawful for a covered official to negligently fail to obtain or provide immediate medical attention to an individual in Federal custody who displays medical distress in the presence of the covered official, if the individual suffers unnecessary pain, injury, or death as a result of that failure.(2)PenaltyA covered official who violates paragraph (1) shall be fined under this title, imprisoned for not more than 1 year, or both.(3)State civil enforcementWhenever an attorney general of a State has reasonable cause to believe that a resident of the State has been aggrieved by a violation of paragraph (1) by a covered official, the attorney general, or another official, agency, or entity designated by the State, may bring a civil action in any appropriate district court of the United States to obtain appropriate equitable and declaratory relief.(c)Inspector General investigation(1)In generalThe appropriate Inspector General shall investigate any instance in which—(A)a covered official fails to obtain or provide immediate medical attention to an individual in Federal custody who displays medical distress in the presence of the covered official; and(B)the individual suffers unnecessary pain, injury, or death as a result of the failure to obtain or provide immediate medical attention.(2)Referral for prosecutionIf an Inspector General, in conducting an investigation under paragraph (1), concludes that the covered official acted negligently in failing to obtain or provide immediate medical attention to the individual in Federal custody, the Inspector General shall refer the case to the Attorney General for prosecution under this section.(3)Confidential complaint processThe Inspector General of a Federal agency that employs covered officials shall establish a process under which an individual may confidentially submit a complaint to the Inspector General regarding an incident described in paragraph (1) involving a covered official employed by the Federal agency (or, in the case of the Inspector General of the Department of Justice, involving a covered official employed by a Federal agency that does not have an Inspector General).(d)TrainingThe head of an agency that employs covered officials shall provide training to each such covered official on obtaining or providing medical assistance to individuals in medical distress..(b)Technical and conforming amendmentThe table of sections for chapter 13 of title 18, United States Code, is amended by adding at the end the following:250. Medical attention for individuals in Federal custody displaying medical distress..